UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1574


ANGELA ANGEL,

                    Plaintiff - Appellant,

             v.

INTERNAL REVENUE SERVICE,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:18-cv-00348-GLR)


Submitted: September 20, 2018                                     Decided: October 2, 2018


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Angela Angel, Appellant Pro Se. Robert Joel Branman, Tax Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Angela Angel appeals the district court’s orders denying her motion for leave to

proceed in forma pauperis in her civil action and denying her motion for reconsideration.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. See Angel v. IRS, No. 1:18-cv-00348-GLR (D. Md.

Apr. 27, 2018; Mar. 30, 2018). We grant the motion for leave to proceed in forma

pauperis on appeal.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           2